DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 13-15, 20, 26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 2020/0397288 A1) in view of Ganesan et al. (US 10016130 B2).

Concerning claim 1, Zidan et al. (hereinafter Zidan) teaches an impairment analysis system comprising:
an image capture device that captures a plurality of images of an eye of a subject (¶0188: sensors 172; ¶0178);
a computing device comprising at least one processor and memory (fig. 3: processor 120 and memory 122) configured to:
control a light source to emit light in a predetermined pattern to apply light stimulus to the eye of the subject during capture of the plurality of images (figs. 34-36: traveling stimulus 298 & ¶¶0207-0219);
receive, from the image capture device, the captured plurality of images (¶0188);
maintain a database of machine learning analysis of other subject’s normal eye movement in response to an applied light stimulus (¶0204; ¶0243: benchmark parameters pre-stored and derived from one or more medical sources of health);
extract a region of interest (ROI) of each eye and locate the position of a pupil in each ROI based on the database of machine learning analysis (¶0188; ¶0204);
analyze impairment of the subject based on the extracted ROI (¶0188);
present, to a user, a result of the impairment analysis (figs. 62-64). Not explicitly taught is classify[ing] pixels from the captured plurality of ages as either pupil, iris, or background based on the database of machine learning analysis; segment[ing], based on a deep learning inference, an inner edge of the iris and outer edge of the pupil in the captured plurality of images based on the database of machine learning analysis.
Ganesan et al. (hereinafter Ganesan) teaches detecting eye parameters, wherein a computing device is configured to:
classify pixels from the captured plurality of ages as either pupil, iris, or background based on the database of machine learning analysis (col. 11, ll. 8-11: defining regions of the eye as Sclera, Iris, or Pupil, wherein anything other than the Iris or Pupil (e.g., Sclera) is considered a background. The data for the eye is based on Artificial Neural Network (ANN) data); and
segment, based on a deep learning inference, an inner edge of the iris and outer edge of the pupil in the captured plurality of images based on the database of machine learning analysis (col. 11, ll. 8-11: using edge detection to segment the regions of the eye).
Taking the teachings of Zidan and Ganesan, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zidan and Ganesan and classify pixels from the captured plurality of ages as either pupil, iris, or background based on the database of machine learning analysis; and segment, based on a deep learning inference, an inner edge of the iris and outer edge of the pupil in the captured plurality of images based on the database of machine learning analysis in order to identify the location of a pupil in a captured image of the eye. Incorporating the Ganesan method would provide a highly optimized low-power wearable eye tracker for detecting eye parameters (Ganesan, col. 1, ll. 22-29).

Concerning claim 6, Zidan further teaches wherein the light source is configured to generate light for guiding the subject’s eyes (figs. 34-36: traveling stimulus).

Concerning claim 13, Zidan further teaches wherein the computing device is configured to implement face localization and/or pose localization based on the captured one or more images (¶0189).

Concerning claim 14, Zidan further teaches wherein the computing device is configured to:
track one or both of the subject’s eyes and irises (¶0104)
analyze impairment of the subject based on the tracking of one or both of the subject’s eyes and irises (¶0104; ¶¶0207-0219).

Claim 15 is the corresponding method to the system of claim 1 and is rejected under the same rationale.

Claim 20 is the corresponding method to the system of claim 6 and is rejected under the same rationale.

Claim 26 is the corresponding method to the system of claim 13 and is rejected under the same rationale.

Concerning claim 29, Zidan in view of Ganesan teaches the system of claim 1. Zidan further teaches the system, wherein the determined portion of the subject’s eyes is an approximate center of an iris of a pupil of the subject (¶0204).

Concerning claim 31, Zidan further teaches the system of claim 1, further comprising a head mounted display comprising the light source (fig. 10: headset: wearable device/headset 124, 162).

Claims 2, 5, 8-9, 12, 16, 19, 22-23, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 2020/0397288 A1) in view of Ganesan et al. (US 10016130 B2), further in view of Rennaker et al. (US 2015/0245766 A1).

Concerning claim 2, Zidan in view of Ganesan teaches the system of claim 1. Not explicitly taught is the system, wherein the light source comprises a light emitting diode (LED) system that directs light.
Rennaker et al. (hereinafter Rennaker) teaches system for traumatic brain injury detection, wherein the light source comprises a light emitting diode (LED) system that directs light (¶0009; ¶0049: LEDs).
Taking the teachings of Zidan, Ganesan, and Rennaker together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zidan, Ganesan and Rennaker and use LEDs as the light source in order to direct light at a plurality of different wavelengths.

Concerning claim 5, Rennaker further teaches the system of claim 2, wherein the LED system comprises a plurality of LEDs (¶0009; ¶0049: LEDs), and wherein the computing device is configured to control the LEDs to emit light in accordance with the predetermined pattern (¶0008: the light sources is controlled to flash light in a first pattern and a second pattern).

Concerning claim 8, Zidan in view of Ganesan teaches the system of claim 1. Not explicitly taught is the system, wherein the image capture device is configured to capture infrared images of the subject’s eye in substantial darkness.
Rennaker teaches system for traumatic brain injury detection, wherein the image capture device is configured to capture infrared images of the subject’s eye in substantial darkness (¶0009; fig. 1A & ¶0078).
Taking the teachings of Zidan, Ganesan, and Rennaker together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zidan, Ganesan and Rennaker and capture infrared images in order to measure contraction, dilation, orientation, and movement of the user's pupils (Rennaker, ¶0027).

Concerning claim 9, Zidan in view of Ganesan teaches the system of claim 1. Not explicitly taught is the system, further comprising a display configured to display the result of the impairment analysis.
Rennaker teaches system for traumatic brain injury detection, further comprising a display configured to display the result of the impairment analysis (¶0009: external display to display a numeric score indicative of a level of impairment).
Taking the teachings of Zidan, Ganesan, and Rennaker together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zidan, Ganesan and Rennaker and incorporate a display configured to display the result of the impairment analysis (Rennaker, ¶0009).

Concerning claim 12, Zidan in view of Ganesan teaches the system of claim 1. Not explicitly taught is the system, wherein the computing device is configured to detect the subject’s face based on the captured one or more images.
Rennaker teaches system for traumatic brain injury detection, wherein the computing device is configured to detect the subject’s face based on the captured one or more images. (¶0049: identifying features of the subject’s face).
Taking the teachings of Zidan, Ganesan, and Rennaker together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zidan, Ganesan and Rennaker and detect the subject’s face based on the captured one or more images in order to ensure proper identification of all subjects during initial and repeat testing (Rennaker, ¶0049).

Claim 16 is the corresponding method to the system of claim 2 and is rejected under the same rationale.

Claim 19 is the corresponding method to the system of claim 5 and is rejected under the same rationale.

Claim 22 is the corresponding method to the system of claim 8 and is rejected under the same rationale.

Claim 23 is the corresponding method to the system of claim 9 and is rejected under the same rationale.

Claim 25 is the corresponding method to the system of claim 12 and is rejected under the same rationale.

Concerning claim 27, Zidan further teaches the method of claim 16, further comprising:
tracking one or both of the subject’s eyes and irises (¶0104)
analyzing impairment of the subject based on the tracking of one or both of the subject’s eyes and irises (¶0104; ¶¶0207-0219).

Concerning claim 30, Zidan in view of Ganesan teaches the method of claim 16. Zidan further teaches the method, wherein the determined portion of the subject’s eyes is an approximate center of an iris of a pupil of the subject (¶0204).

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 2020/0397288 A1) in view of Ganesan et al. (US 10016130 B2), further in view of Rennaker et al. (US 2015/0245766 A1) and in further view of Yellin et al. (US 2021/0275015 A1). 

Concerning claim 3, Zidan in view of Ganesan, further in view of Rennaker teaches the system of claim 2. Rennaker further teaches the system, wherein the LED system comprises a plurality of LEDs that are separate from each other and extend substantially in order (¶0049). Not explicitly taught are the LEDs extend substantially in a straight line.
Yellin et al. (hereinafter Yellin) teaches a system for traumatic brain injury detection, wherein the LEDs are extended substantially in a straight line (fig. 2: stimuli-providing portions 17). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and provide LEDs extended substantially in a straight line in order to provide stimuli to the subject’s eyes. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Concerning claim 4, Zidan in view of Ganesan, further in view of Rennaker teaches the system of claim 2. Not explicitly taught is the system, wherein the LED system comprises: wherein the LED system comprises: a support structure comprising a first portion and a second portion that are attached to each other and movable with respect to each other; and a first set of LEDs and a second set of LEDs attached to each other and to the support structure.
Yellin, in the same field of endeavor, teaches a support structure comprising a first portion and a second portion that are attached to each other (fig. 1A: add-on structure 100 comprising screen portion 110 and clamping portion 118: ¶0056: portions of the device are foldable); and a set of LEDs attached to each other and to the support structure (fig. 2: stimuli 117). Yellin further teaches the set of LEDs in an asymmetrical arrangement (¶0045).
It should be noted that Yellin fails to explicitly teach the set of LEDs being a first set of LEDs and a second set of LEDs, however, modifying the arrange stimuli of Yellin to be a first set of LEDs and a second set of LEDs would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. Such a modification is merely a rearrangement of parts which the courts have held as unpatentable, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, the arrangement would have not have modified the operation of the device.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zidan in view of Ganesan, further in view of Rennaker and Yellin and provide a LED system comprising: a support structure comprising a first portion and a second portion that are attached to each other and movable with respect to each other; and a first set of LEDs and a second set of LEDs attached to each other and to the support structure in order to provide stimuli to the subject’s eyes.

Claim 17 is the corresponding method to the system of claim 3 and is rejected under the same rationale.

Claim 18 is the corresponding method to the system of claim 4 and is rejected under the same rationale.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 2020/0397288 A1) in view of Ganesan et al. (US 10016130 B2), further in view of Midgal et al. (US 8899748 B1).

Concerning claim 28, Zidan in view of Ganesan teaches the method of claim 16. Zidan further teaches the method, wherein the computing device is configured to:
track one or more of the subject’s eyes (¶0104); and
analyzing impairment of the subject based on the tracking of the one or more of the subject’s eyes (¶0104; ¶0207-0219). Not explicitly taught is using the subject’s eye irises for tracking.

Midgal teaches a system for automated detection of eye nystagmus, wherein one or both of the subject’s irises are tracked (col. 6, ll. 33-55). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Midgal in order to detect eye movement. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 2020/0397288 A1) in view of Ganesan et al. (US 10016130 B2), further in view of Midgal et al. (US 8899748 B1) and in further view of Shi et al. (US 2020/0387284 A1).

Concerning claim 7, Zidan in view of Ganesan teaches the system of claim 1. Not explicitly taught is the system, further comprising an ultrasonic sensor configured for determining a location of the subject, wherein the computing device configured to receive, from the ultrasonic sensor, information regarding the determined location of the subject, and wherein the computing device is configured to use the information regarding the determined location of the subject for verifying whether the subject is within a predetermined location for analyzing the impairment of the subject.
Midgal teaches a system for automated detection of eye nystagmus, further comprising a sensor configured for determining a location of the subject (col. 3, ll. 40-45), wherein the computing device configured to receive, from the sensor, information regarding the determined location of the subject (fig. 4: information from sensor/receiver 22 is communicated to nystagmus analyzer 50), and wherein the computing device is configured to use the information regarding the determined location of the subject for verifying whether the subject is within a predetermined location for analyzing the impairment of the subject (col. 8, ll. 4-30: calibrating the system for the test subject).
Taking the teachings of Zidan, Ganesan and Midgal, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Midgal and use the information regarding the determined location of the subject for verifying whether the subject is within a predetermined location for analyzing the subject for impairment in order to determine if the test subject’s face is in proper alignment for the impairment test. Not explicitly taught by Zidan, Ganesan, and Midgal is the sensor being an ultrasonic sensor.
Shi et al. (hereinafter Shi) a system for recognizing obstacles, wherein an ultrasonic sensor is used to determine the distance between a user’s face and a mobile terminal (¶0025).
Taking the teachings of Zidan, Ganesan, Midgal and Shi, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shi and use an ultrasonic sensor to determine the location of the subject. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 21 is the corresponding method to the system of claim 7 and is rejected under the same rationale.


Claims 10-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zidan et al. (US 2020/0397288 A1) in view of Ganesan et al. (US 10016130 B2), further in view of Yellin et al. (US 2021/0275015 A1). 

Concerning claim 10, Zidan in view of Ganesan teaches the system of claim 1. Not explicitly taught is the system, wherein the computing device is configured to present the user a guide for administering the impairment analysis of the subject.
Yellin, in the same field of endeavor, teaches presenting the user a guide for administering the impairment analysis of the subject (¶¶0045-0049). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and present the user a guide for administering the impairment analysis of the subject in order to instruct the administrator on what needs to be done (Yellin, ¶0045).

Concerning claim 11, Zidan in view of Ganesan teaches the system of claim 1. Zidan further teaches, wherein the computing device is attachable to the light source and the image capture device (fig. 3: processor 120). Not explicitly taught is the system, wherein the computing device is attachable to a distance sensor.
Yellin, in the same field of endeavor, teaches using at least two image sensors to triangulate an imaging distance to a subject (¶0075), and wherein a computing device is attachable to said two image sensors (fig. 1A: add-on structure 100; ¶0034). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and use the at least two cameras as a distance sensor and provide a computing device attachable to said distance sensor in order to determine how far the impairment analysis system is from the subject’s eyes and/or face.

Claim 24 is the corresponding method to the system of claim 10 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 10/17/2022, with respect to the rejection of claim 11 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 8-12 of the remarks, filed 10/17/2022, with respect to the rejections under 35 U.S.C. §§102 and 103 have been fully considered, but they are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425